Case 4:19-cv-10372-MFL-APP ECF No. 27-26, PagelD.775 Filed 11/20/20 Page 1 of 14

EXHIBIT 25
Case 4:19-cv-10372-MFL-APP ECF No. 27-26, PagelD.776 Filed 11/20/20 Page 2 of 14

L020 SUNIMIA/PIO"

ZETLZOCOSZZTESTOGR HT Z6 Alanyapay B aINPIYS gSdSN “Jy -Wefgns

<WOd plop @ceZiedw> (NIA) Cue ‘UaSIeAA S<WOD PUOL a gasoe> Cy} ayysy “Aley,O <WoOF psopmgsawyed|> ("y"1) S107 ‘awed 799
<W03' psoj@Tonuesd> (4) eed ‘UOHUES :OE

Wid PS-P SLO ‘O¢ ABW ‘Aepsoupayy 2uea5

CNC} Quen ‘uosieyy stu0dg

‘AuedWwo7) Jy} JO SAAoIA SU} SO 0] LUAU] Sssye}s Aljeoylosds Japuas oy) aroun ydooxe UaPUSs /ENPIAIPUI SLY Jo BSOU] ae abessaw si; ul passaldxe smo Auy ‘pouqiyosd Ajouys si juaIdioss
DapusyUl oy} VEY] Jayjo sucAUE Aq J0 0) SGESSaly HEWES SIU] Ul PAUIETUOD UOHEUUOSLI BU} JO BSN JO LONCUSIP “BWIAdod 'aJNsojOsIp Au “SHeSSatw [ELS SIU} SJo[ap UaU] pus jleLUa Ajai Aq sapues By)
asiape Aja PIpaLuut asead owe uly pansoas aney Nod |) “(S)jusIdioas Papuarty Buy Jo asn au} Jo, AjUO papuUsUl $1] “UoeUUO;UI pobspaud Joppue Au2joudod "enuapyuod uiejuos Aew aSessou ewe siyy

‘jaded sy] apdAces aseaid "ewe s}u2 JUId Op NOA 1) “EWS Siu? SuIpJeMo) Jo Sunuud aioyaq JUaLLOMAUa Sy] IApPsUuOs Ssesid

uoljeaouuy Hsu; ABojouysay

SAISOTONHOSL

O]exe

 

 

XOIAON Inoqy | Woo KalAGU MMA
ties plojoTonuesd
9ZTSb fA ‘Woquead ‘aaliq ezejq SANIax3 OOSIT
SZE-ND-WOOMeIA [es UaD

OSOO-TCE-ELE -O

¥SD ‘uOnUeS eIUIeg

nod NULL | TWSV QUI O} PIBAIO] [[LM Sys pue peuosied Jay O1 Wnjai Paljw199 ay}
Jo0 0} SUNJLom Si ays soUJO sod PpayUIAH YUM JoFeUVoU IY} O] UT [ed w Nd | poljMed poumMUal ayy poaTsoal JOU DART J 81 0Z/S/9 ABPOI JO SB soIpey

2824 2000822289 LOSSFLZ6 Udaapay & aNpayss @SdSNi ‘dy
(Tr) saver ‘yeuueD,0 CNA} eueWy ‘uosteyy ‘(y7) sic deuuled
Curv) anysy 'A12u,.0

WY ZE:LL SLOz ‘So aunr ‘Aepsany

Cd) 2DuIeg ‘Wuonues

spalqns
22

OL
sues
"WHO4

 

CNTIAD

BLE ‘UOS}JEA\
Case 4:19-cv-10372-MFL-APP ECF No. 27-26, PagelD.777 Filed 11/20/20 Page 3 of 14

80210 SUIIINIA/PIO

"syueUL

euiese
YDaY2 OF Way] yse asead NOA VeD “adexIed au} dn poy 310 paydaose Juadioes ayy yey} JO Wusae Aaayap sayjOUR Bas JOU Op | “BuIOW si} WIEBE payIayD |

"R)D1R8d IH

ESZLTZOONSTLZBSLOGSPTZS Aleniapay & IINPBYIS wSdSN Jy a/qns
<WUoo ploy @ cezeeu> (N'A) EUeW ‘UOSste AA 799

<WOF POP oH) PONUesd> (“g) ele, WWoNUes 201

Wd ved STOZ “6 ABW “Aepsany :juag

CATIA) Pell “uosze jn, 7wu044

 

 

XOSESWST hy /SUUO, /SIUs UNIO] O7%45U0118/ 907% O42 1/Y1dSd/dS0/Palep!osuoquioqiead /sais/uioo puop yds Tu //isdhy

EQEE-SrE-ETE (4) / STSP-OGE-ETE (L}
sweld (ddd) Suuneynuey paytssanig usoquesq Fy (gs) duidwieys Woqreag
Josiasadns suanejay JOGe]

Orzo Ty, VrAgAr

‘Spurday

“syueyL

“(y9e3 4O SWOaINO ayy pue
‘uSy Burpnoul) wy] 02 JAA ap 0} pew auam syduaye AUEW MOY PUR Sapisal AjuauNS adeysed ay] aiaym mOuUy OF posu ana éS51U} HO sJepdn Aue sagy nod og

‘eid IH
Case 4:19-cv-10372-MFL-APP ECF No. 27-26, PagelD.778 Filed 11/20/20 Page 4 of 14

60zb0 suINW/p303

dwepy AlaaAyaq

aul UO

Sd SINPSYSS O} JePuleey “EPULSes O} PSLUNJE! Sq [IAN LUS} INOA

iwayy Alsnjeg 40 Wa} indd jo Aisayepes 40) oBuewe Of 49pusLUa B St SILL
SN}BIS

ZVTLTOOOBTATBSLOSSP LTS VequNN Bunjoes]

4+ a6eyoeg Jeujouy Yori

,bumosesL Sdsn

   
  

Forse lend SNNLLNOS OL suasmoud CBLVOLNO Sluoadns Reto en ON WOO" ee Mes eg LORS] aise ae

   

aBeuew o HOBIE dius 2 JIeRY

 

 

 

i . . - oe ae
“ePPelL SdSfi- QWOFSdS FH OB a of SEPLTE SEBge Puen S nua “yD aL 25 fuoosdsn: HOO! ‘sdyy Pa...
. HL Pe

 

 
19-cv-10372-MFL-APP ECF No. 27-26, PagelD.779 Filed 11/20/20 Page 5 of 14

Case 4

OLZLO SUITINIA/PAOS

b

éAraanap Suynpayssed YUM jsisse aseajd NOA Ue} “AI@Aap ajnpayasas OF pardluaye aaey Ady) a1] YOO] JOU sa0p yj
“eyed IH

ZBZLTOOOSTLZESTOCSHT 26 AUaAyapay & aINPIYIS eSdSN :Iy sDealaqns
<WUOF PAOfa)CeZIedu> (hy) Bue ‘UosTejy 72D
<WO> pPlojeiyTonuesd> (-q} gouyeg ‘Moyes sop

NY SO:0T 8TOZ “Sz ARIA “Aepiid squas
CNW) eer ‘uosjeyy sos

“AURdWUCD OU} JO SMAaA BY) Bq O} WAL) sape}s Apesyioads sapusas ay) aseym jdaoxs ‘apuas jENpIAIpUl ay} Jo asou) ae aBessaw sty) ur passaidxa sain Ay peyqod Apouys 51 Juaidioas
PAPUAIU! SUN UY] FaUjJO aUcAUe Aq JC 07] SHeSSeuu jews Sty] UI PSUE}UOd UOQEWOJU! ay] JO Bsn JO LONNQUISIP ‘GulAdoo ‘aunsojosip Auy ‘aGessauu ewe Siyy ayaap usu) pue ele Alda fq sapuas ayj
asjape A[S1EIPStuUN aseald 10.8 UY PSAl@sal SAY NOA J} (SUaIdi9a) Papua! BY] Jo BSN ay] 504 AJUO Papusiul $1 "UONBWIQUE paGaylaud vo/pur Alealdord ‘jenusnyuos ureyues Agu abessauz ewe siyy

Jaded au) shoe, asad ewe siu) Jud op noA y PeWwe Siyy Guipsenuoj 10 Bunuitd e2ojaq JUSWWUCIAUS BY] JAapISUDD aseaq

ee LOM LOE. Leer A

ro) bLc7 Cols] EMP LL o}t-10] Mmm sLod (ole Le tol Tp 0} =) «~)

XONAON INOgGY | WOT KaTAOU Mm

 

 

 

WO ps0} a) LOLUeS
SZT8t IN ‘Uicqiead ‘avg eze]d 9A1IINIaX3Z QOSIT
STT-ND-Woospe] jenuas

OSOO-C2E-CTE -O

WSD ‘MonuUes B1ILQed

j Ullal ay] ssaa01d adlpfo isod usya Butag 1 ¢ 40 YL OS ath
uo (pio7) sn 0] wMar 9q TTI. UE AepryOLy @ Suraq yng ‘wed Z gLOT/OT/S ANG JOAYapPel 11 SAY O] YS! 10 MW) aUlOd J _USaOP IOUTOISND ATG JI PeuIMJa aq [pA 1

QO[A19Y} * Y2l 9OTOU P SEM DIAY} UTIs O1 JOOP ay] B) amsue ou WIEBE 8] OZ/GL/S Bt} UO SOP sum BULUSATIAG ples asay UOSsiad se1UOD aaL]JQ sod 194g

Z2BZLZOO0STLZBSTOGRHT 26 Aieaapay 2 ajnpayrIs eSdSN :3¥ AWalqns
<WOD PlOjaeezesUl> (NW) Ue ‘UCSTe Ay TOL
WY ST:OT 8102 ‘SZ AEW “‘Aepisy :quas

(d} BIaqeg ‘uoUeS :wosy
Case 4:19-cv-10372-MFL-APP ECF No. 27-26, PagelD.780 Filed 11/20/20 Page 6 of 14

LEELO SUITINIA/PACS

TECLZOOOSTA TSB LOGS YT 2G Meayapay & ajNPaYyIS gSdS/N :3y "Walgns
<WOF PIO ECTIESU> (NIN) BUPA “UOSseAA SOL

Wd S2:z 8TOd ‘Zz AeA ‘Aepsony suas

Cd) 21120 ‘uOues :uO14

 

HOS! Slay] || /SUI04/S1USWNIOGG PegsUON el auOe HICTO TU 1dS0/dSC/Palep osu ju0q1baqg/Salis/Wids pias 3ds Lil

 

EGEG-SPS-ETE (4) / SZSP-OGE-ETE {2}

squeld (d/VOG} dun peynueW payisianig Wieqiead °g {gsc} Surdweys woqiesq
40SIAIdMS SuoTeyeyY JOgGe

How gy, Dray

‘Spuedey

inod YUBUL

élsisse aseayd noA uep isi adeysed siq] Jo snjeys ayy Wey aas 0} ajqeun we |
*e1ased IH

ZETLZOOCSTLTSSTOSRHT 26 Aranyapay 2 ajnpayas sSdSN -3y alqns
<WUOF PIOJM)E CZIGTU> (NAN) CUAI “YOSsye sy 239

<WOP BiOL@ TONUESO> (“¢) Beg uOlUeS 701

WY 61:6 8102 ‘Sz Ae “Aepug -Juas

CATA) Quel ‘UosTeAA :uo24

 

XOSE sway [| y/stuI04/SjuaUIMDO GOT {SUONe eYOT 09 Ela 1d50/dsC/ Palen OsuojuIOqlead Salis Woo ploy yds TH //-sasy

EQEG-SPS-ELE (4) / S7Sb-OBE-ETE (1)
sjuejd {dGG) Sulnqyeynuey paylsseaig waquead °9 {d$q} suidwuieys uwsogsesg
JOSIAJadNngs SUOTeIay JOge]

HOC, VHOYP

‘spdeday
Case 4:19-cv-10372-MFL-APP ECF No. 27-26, PagelD.781 Filed 11/20/20 Page 7 of 14

ELELO SUITINIA/PAO4

heal]

‘UOS}eM O}/8H .

oe PAK hale! | .

aS SSR OE Eas

 

Z8ZLZOOOBZLZSR TOSS HT 26 Asanlapay & alnpayrs oSdsn spalqns
<WOP PIOLMECLIETU> (NYY) EMEIA “UOSTe A 201,

Wid TOT BTOZ ‘Zz Ae “Aepsany :yuasg

<UWiO03"Sdsn gAjdal-ojne> Wossdsn gaAjdeai-O1ne "wosy

 

 

XGse's lua} iy /SWIO, /sUsuinsoqgz ysuone|syoz B1Ode 1/y 1dsG/dsO/paiepyosuoguiods bag sans fas pias yds Tuy Psany

€OLE-SPE-ETE (4) / SZBP-OGE-ETE (4)
SUE} (CINGG) FULINIepUEW) PalysJaig Woqueag 2 [dsq} Suidwejs woqeag
Jossadng suoneay 20G27

Lary, onan

‘Spieday

“SyuUbY ‘Aslan aseald

“ewoY $,daA0|da ue 0] 08 Cc] pasaddns si ageyzed ayy 218i AleAyap ayi ajnpayIsay 01 Sw Joy Sue ave Ady] ves ou SaOp SIUL
“BIDIEd JH

C8CZZOOOSEL TES TOGSPT ZG Aonifapay 2 aiNpayss gSdSN “Aid 3oalqns

<WlOD PlOjg) ECLIEEUS (NI) Buel “Use 299

<UOy FIO1G) TONUSSE> {4} emjeg ‘Wolues col

Id SS:T 8TOZ ‘Zz Ae ‘Aepsany syuas
CAC) Quen ‘uosiemy, :u0sy

1NO pussed [IM ABUT ON
Case 4:19-cv-10372-MFL-APP ECF No. 27-26, PagelD.782 Filed 11/20/20 Page 8 of 14

EbeLO SUINIA/PAog

@&O@Qou

ayi- 0 ER eR File le)
er seh essai Rel ol tos

CCV Cle meristaler lst

 

“‘Syeye 7x9] dh yag Zabeyoed unod uo sayepdn seinbou yea,

qunos3e WoT SgSiy INA oO} ul Go} 'SqSn Woy sjlews aigoa, nod AQuanbay

MOY ayepdn oO} [MOOS aAILe Oo; Painpayss Sebeyded unoA aheuew pue jew pszis
~42}}2] Buituocou JNOA 50 apls ssesppe ay) Manasd Ayenhip 0] ehisAljaq Pewsosuy soy
dn ubis ‘abeyoed snod jo srjeqys oyep-o}-dn jsouw 94) YOOYD 0} eHUMSEIL SgSH SA

 

qwunoDoy AI

 

 

 

PCT Clete Bowe) tl orc e corns

 

 

Ss

Aaaljapey e& ajnpeyss

  

 

C8CLEOOOSTLZSSLO68P 176 Jequinny Burjoes)

‘JEPUaS O} PSuNyal aq
IM YW UdUA BLOT ‘gz ABW Aq pawle|oun st way! siuy JI

‘aBeyoed sno aajgaas
0} AISAI[Bpad & SjNpsyos jnod pessiwi am AWOS

 
Case 4:19-cv-10372-MFL-APP ECF No. 27-26, PagelD.783 Filed 11/20/20 Page 9 of 14

FEZLO SUIINIA/PAO4

“parsasar syuBu iy L107 @ uduAcoy

“parghuod $1 nd Ag pew ey} JO asn waUlO Auy aj8jap asead 'JOUS Ul} paniagas
aAeY NOAH “UONEWUO]UI ajzAd asivueuto to usjaudold ‘pebaliaud weluo0s Aew pue Au0 wading
paeuGisep oui 40) a1 aSessaw sy) “ebessoiu siyt o1 Ajdod jou Op sseoid ‘yale payELWO WE Ye SI SIU

 

“wan unas oj ayqeyene aq you Aew uF suoNouIse: o} alqns ae suaco Alaa “ebueuD o1
joaigns 3) Pue aww a2ueldsooe , eI Is0g pul LOleUNnseEp ‘UIGLO Uo spusdap aug pue yep Leaaq

 

SHV | Scales JSniosny5 | Ayog ASB | WoTSgsn

 

Jel eslehe . BCE ssn) me

eg) af oat Pole)

FeIQOW SdSN Peolumog

 
Case 4:19-cv-10372-MFL-APP ECF No. 27-26, PagelD.784 Filed 11/20/20 Page 10 of 14

SbZ-G SUl[NIA/Pso4

TETLZOOOSTLTSBTOGSPT ZS Menspapey & aINPayss _SdSN :4y Aeelqns
<WO> pudya) CeZediu> (“NYA Bey] “UoszeAa 299

<WOd ployg) LOluesd> (“d) ered “uonues soy

NY SOCOT 8102 ‘Sz Aew ‘Aepitg tjuas

(NIA) BURIA) UOSIe AA tuOd4

“KUBCWUOD SU] Jo SMBIA AU} Og 0} WAY] Sales Ayeoioads JapUas ay} Gay [deoxe ‘JENUES [ENPIAIpU au} Jo asou] aze eGESsAwW S14} Uy passqudxa smain Auy ‘paxqiyosd AOUS S1 Usd
PeEpUaTU! Oy? VEY] JaU}O ouOAUe Aq IO 0} SHPSSOLU [EWA SIY] UI POWIe]UOD UOHEUWLOU] JY) JO BSN JO LOANGL SIP ‘Buyldos 'sunsopsip Auy ‘obessaw Weis S14) S]}9;9p uSy pug [EU Ajdau Aq sepuas ayy
SSIADE A[DVSIPSLWUUI ASBS/d OL Ui 7 paniaoal aaey nod J) “(shusidioa: pepualuy sul Jo asn au) Joy AjUO PapUsW! $1 j] “YOHEWOIUI Paboraud Jo/pue Auejaudard ‘jeNuspyuos weyyoo Agus ebessauy ewe sy

yaded ayy apo aseayd "yews Sui juud op nod 3p jretua siyy Guipseevo; 16 BuyULd asojsq JUSLMOALS Sy} Japlsuds JSea]q4

SAISOTONHOAaL

PNoxtissmmmis|stilel mmmavelon(oleie fol -3 eo) T=) <~)

XOHAON InOgY | WOT KaTAOU MMM

 

 

 

W0I* psa; Torues
QZTSP iA ‘woquead ‘eALG eze\g AAINIAXZ OOSIE
G2@T-NO-WooueLy je2ju9a>

0S00-ZZE-ETE :O

WS) ‘uonueS eUIeq

] Wimal ay1 $Sadold saiyjo is0d way Burag 1 ¢ IO UL OE aly
Lo (pros) sn Oo} WANIaT aq TPA WI AeprpoH] eB Bulog yng ‘wd Z Bl OZ/OT/E AN FAT[SPOI MU DAVY O1 YS" 40 M1 AULOD 1, USAOP JouMIOIsND syp JL PUMA! aq TIT I
alOJazU] * Ya] aayOU B SEM aJOY) USTs 0] LOOp ay) BW) Jamsue ou wiede g1QZ/9T/s OUI WO aUOpP sem SULIAAT|AC] ples asoy uosaad seMIOD adI}]}O sod. 294g

ZEZ/ZO0N2/ 28S LOSSPLZ6 Aanijapey e& aINnpayIs @SdSN ‘ay apafans
CNW) Bue ‘ucsiey, 10]

WY SLOL 8LOz ‘Sz Ae ‘Aepuy quaS

(Cd) enue ‘uonues woly

 

CNW) eue ‘uoszea,
Case 4:19-cv-10372-MFL-APP ECF No. 27-26, PagelD.785 Filed 11/20/20 Page 11 of 14

SLZLO SUNINIA/PHOF

 

KOS Sta) [7 /SWI04{/SUSLUN IOI eH SUONET OY O2%10G2T/H 1d50/d50/Palepljosuojuiogs bag /saus/mos plop yds Tuy sdyy

COES ShB-ETE (4) / STBv-OGE-ETE Li}
squeld (dINGG) Buunpesnuey paylsienig woqucsg °g {dC} duidweys wioqueaq
JOSIAJeCdNS SUOILEJaY JOQC]

uoomyy, DRO

‘'spegay

jNOA yUeYL

gysisse aseayd NOA ue is) adeyDed si] JO sreIS BY JeyM eas 0} alqeun we |
‘eluted tH

ZBTLTOOOSTLZSS LOGS PT ZG Araayapey & aNpayss oSdSN “ay Walqns
<W0s PIOfMEeLlesul> (NY) Be ‘vosesy 299

<WOo plop Lonuesd> (“g) B1s1ajeg ‘MONUeS 7OL

WV 61:6 ST0Z “Sz ABN ‘Aepiag -uas

CAVIAD een ‘UosqejAy stwedy

 

KdseS Wail y /SUu0, /SUaUINIO gO cg susilepayo7%10q27/y WSO /dS0/Payepljosuojuags bag /sals/Wos ploy ids Ty //sdpy:

EOES-SPS-ETE (4) / GZSP-OGE-ETE (1)
S3ueld (dN) Suunpeynuey payissanig Wioqueag B (dSq) duidweys wioqueag
Jas|Aadns sudielay sOge]

uoem(y, wmayy

‘spleday

JAlsayap Suynpaydsas YUM ysisse aseayd NoA ueD ‘AlaAyap ajnpayrsal 0] paldiuaye aaey Adu] 241] YOO] JOU SeOp 3

“elie, 1H
Case 4:19-cv-10372-MFL-APP ECF No. 27-26, PagelD.786 Filed 11/20/20 Page 12 of 14

ZbEZLO SUNINAU/ PASS

C8TLZOOOSTLTSSTOGRPT ZG Aenyapay © anpayos Sash -welqns
<WOs pilose Sezesul> ("N'IAI) PUIEIA ‘UOSZe AA TO§

We TOT 8T0z ‘22 Aew ‘Aepsany -juas
\dai-Oine> wos sdsn@Ader-Oine :uos4

 

 

RUSE SWed| [Jy /SWl04 /SqUSUTIOCOcessU OI eau c9410g E1/H 1d50/dSU/PaleplosuOWogqlea(/sars/WOo paoy aus TH/ 7 sony

COEESPE-ETE (4) / SZBP-OGE-ETE (1)

S1UBid {dINGG) SuunApegnuey) payisianig woqieag F (45g) duidweys Woqueag
JOSIAISI NS SUOLLE|Sy 10Ge7

woe, vRayYr

'spiesay

“SYHURY] “ASIAPR BSPal dg
“SLUOU $,aaA0(dla Ue 0] OF 0) pasoddns s} adeyed aul Zyl Auaalap ayy ayn payIseJ O} Blu 20; Bulpem qe Ady. UES JOU SaOp Sty,
"ered tH

ZEZLZOOORELESSLOGSYTZ6 Auaalepey & ajnpayds _.SdSN ‘Md -elqns
<WOT PICS ELIE U> (NIA) BLEW) UOSIeAA 235
<WOy Posey LOmdesd> ("g) Broued ‘Wwonues :0z

Wid 85:7 8T0Z ‘Zz Agi ‘Aepsan, s3uas
CNA) Bei) UOsIe AA swOsy

IND Puasas (WA ABU ON

ZBZLZOCOST/TEBIOESYE ZS Aenlapay © aApayss eSdSN :2¥ salgns
<WOT Piola) CezISs > (NIA) PLEIN “UOSTEAA TOL

Nd SZ: STZ ‘Zz AeW ‘Aepsan suas

(d} elouqeg ‘uomues :wodg
Case 4:19-cv-10372-MFL-APP ECF No. 27-26, PagelD.787 Filed 11/20/20 Page 13 of 14

‘Shaye }x9) dn jeg Zabeyoed unod uo sayepdn sejnBal jueay

qunosse WOT SaSA unod 0; ui Boy ‘S gg wey spewa gaieoas NOA Auenbay

AMOY ayepdn Of jos sae 0} painpayos seBbeysed snod aBeuew pue pew pazis
~187)9| Gurwoou! JnoA Jo apis ssauppe au) MaiAaid AyeyIGip 0, sATSALOG PaeULOyU] 104
dn ubis -aeysed ino Jo snyeys ajep-oj-dn ysow ay) yoays 0] SEBUDOETL SAS USIA

 

qunosoy ALN

 

 

 

Fe eer Et set tors

 

 

>

AIOAlpEpey & aynpseyss

  

 

E8ZLZ0008ZZZ88L 0687176 JequINN Bune

“JOPUSS OF PSUIN]S] Bq
IIIM YW UaY] BLOZ ‘gz ABW Aq pauejoun si way six} J]

‘aBeyoed nod anraoe!
0} AIBAlapel & a|NpaydsS [nod paessiw am AOS

 

‘UOS]EM O]/2H

MPa ELAR O 3)

RX WATERCO ERT BY

 
Case 4:19-cv-10372-MFL-APP ECF No. 27-26, PagelD.788 Filed 11/20/20 Page 14 of 14

620 SUIIINIA/PIO4

“paalasa syuBu iy “2102 @ wWoLAdeD

‘pauquUold si NOA fq pews auy jo asr saylo Auy ‘ajajsp sseald Vous wi |) panades
Saey Nod |] “HORWUOJUI Speauid aswuayjo Jo “ueyandoid "pabsyaud urejuoo Aur pug AJUO waidinas
payeubisap ay Joy si aGessaw siy) ‘abessaul sty] oO; Aides 1ou cp aseald syewa payeuioyne Ue SI SIU Lt

“SY INK JOy BIQeLeAR |G LOU Ag pue suOnsysas 0) jOSQns awe suando Kenlaq ‘abueys 0}
walgns $| pue sway aouedeoIe | SO Isdd PuUe UONEURSep ‘Uhue uo Spuadap Siu] pue ayep UaAleg

 

S0v_ | Stiaes sawojysng | Aog Aven | Gor sasn

 

D Slob esl obnd *

Sree as es

BEE shea) OI

  

WO F

PSION SdSN PEojUMogd

& ©

Seat Raw eRe Iie)
Lew ele imeem lap elstsy

Py to PS ae) fer 1

 
